Citation Nr: 0738658	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a fractured nose.  

2.  Entitlement to an initial compensable evaluation for 
sinusitis.  

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO granted service 
connection for both status post fractured nose and sinusitis, 
and assigned noncompensable evaluations, effective January 
10, 2002.  The RO also denied entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Waco, Texas; hence, 
that RO now has jurisdiction over the claim on appeal.  

In May 2005, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to initial compensable ratings for the 
veteran's service-connected residuals of a fractured nose and 
sinusitis, as well as entitlement to a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill VA's statutory duty to assist 
the veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the evidentiary record indicates that the veteran 
sent notification to his representative and the RO of 
additional treatment records pertaining to the claims for 
increased ratings for his service-connected sinusitis and 
residuals of a fractured nose.  In the May 2006 letter, the 
veteran stated that he was diagnosed with cancer in the right 
gland and was scheduled for radiation treatment beginning in 
June 2006.  As such, the veteran requested that the RO and 
his representative obtain records from the John Sealy 
Hospital in Galveston, Texas, as the records are considered 
relevant to his pending claims.  In January 2007, the RO sent 
a letter to the veteran requesting that he complete VA Form 
21-4142, Authorization for Release of Information, so that 
the treatment records could be obtained.  However, the Board 
notes that the RO did not send the letter to the veteran's 
last known address, or in this case, to the address listed by 
the veteran in his May 2006 letter.  Since it appears that 
the veteran may not have received the January 2007 RO letter, 
the Board finds that a remand is necessary to send notice to 
his most recent address listed as of May 2006.  The veteran 
is cautioned that the burden is on him to keep VA apprised of 
his whereabouts; if he does not do so, there is no burden on 
the part of the VA to "turn up heaven and earth to find [the 
appellant]".  See Hyson v. Brown, 5 Vet. App. 262 (1993). 
VA's "duty to assist is not always a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.  

The Board also notes that the claim of entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities cannot be adjudicated at the present 
time as it is inextricably intertwined with the other issues 
on appeal.  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain the veteran's current mailing 
address, via the veteran's 
representative, Disabled American 
Veterans, or via any other appropriate 
action.  If the address is unavailable, a 
negative reply is requested.  

2.  The AMC/RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected disabilities since 2006.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims files, to specifically 
include all clinical treatment reports 
from the John Sealy Hospital located in 
Galveston, Texas.  All failures to 
respond or negative replies should be 
noted in writing and associated with the 
claims files.

The veteran is advised that he must 
complete and submit all necessary VA 
Forms 21-4142s, Authorization and Consent 
to Release Information, to enable the 
AMC/RO to obtain the additional treatment 
records. 

3.  Thereafter, the AMC/RO should 
undertake any additional development 
deemed appropriate, and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



